ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_06_EN.txt. 670




         SEPARATE OPINION OF JUDGE AD HOC POCAR



   Jurisdiction ratione materiae of the Court on the basis of the ICSFT —
Interpretation of Article 2 of the ICSFT — State responsibility under the ICSFT
for not having taken appropriate measures to prevent and suppress the offence
described in Article 2 — Agreement with the interpretation of the term “any
person” of Article 2 — Inclusive interpretation of the term “any person” supported
by the object and purpose of the ICSFT and the international practice in the
conclusion of similar treaties — Different reasoning to conclude that the
interpretation of the definition of “funds” of Article 1 should be left to the merits —
Definition of assets is closely related to the facts and is therefore a matter for the
merits.


   1. I concur with the Judgment of the Court and with its decision to
reject the preliminary objections of the Russian Federation in this case.
Therefore, I will only brieﬂy clarify my position on a couple of issues,
which have been largely debated between the Parties, concerning the
jurisdiction ratione materiae of the Court.
   2. Following its jurisprudence, the Court has recalled that
      “in order to determine the Court’s jurisdiction ratione materiae under
      a compromissory clause concerning disputes relating to the interpre-
      tation or application of a treaty, it is necessary to ascertain whether
      the acts of which the applicant complains ‘fall within the provisions’
      of the treaty containing the clause. This may require the interpretation
      of the provisions that deﬁne the scope of the treaty.” (Judgment,
      para. 57.)
Consequently, the Court has proceeded to give an interpretation of some
of the provisions that deﬁne the scope of the International Convention
for the Suppression of the Financing of Terrorism (hereinafter “ICSFT”),
with a view to establishing, in particular, (I) whether the ﬁnancing by a
State of an act prohibited under paragraph 1 (a) and (b) of Article 2 may
constitute an oﬀence under Article 2, paragraph 1, and (II) whether Arti-
cle 2 covers the perpetration of the oﬀence of ﬁnancing terrorism as
described in Article 2, paragraph 1, by a private individual or also by a
State oﬃcial. By contrast, on another issue (III) — the interpretation of
the deﬁnition of the term “funds” under Article 1, paragraph 1, of the
ICSFT — the Court observed that “this issue relating to the scope of the
ICSFT [did not] need [to] be addressed at the present stage of the pro-
ceedings” (Judgment, para. 62).



116

671       application of the icsft and cerd (sep. op. pocar)

                  I. State Financing and the ICSFT

   3. On the ﬁrst question the Court concludes that, since the ICSFT
addresses oﬀences committed by individuals, and Article 4 requires each
State party to establish the oﬀence set forth in Article 2 as a criminal
oﬀence under its domestic law and to make that oﬀence punishable by
appropriate penalties, the ﬁnancing by a State of such an oﬀence “is not
addressed by the ICSFT”, and “[i]t lies outside the scope of the Conven-
tion” (Judgment, para. 59). I agree with this conclusion. A convention
imposing on States parties the obligation to criminalize in their legislation
a speciﬁc individual conduct, and to prevent and suppress it, inevitably
presupposes that the States accepting the convention would not engage
themselves in that conduct. Thus, imposing on them a corresponding
obligation under the convention could appear superﬂuous.
   4. However, should a State directly commit the oﬀence described in
Article 2, its responsibility would nevertheless be engaged under the Con-
vention, not for the commission of the oﬀence as such, but for not having
taken appropriate measures for preventing and suppressing it. In any
event, even if the conduct of a State lies outside the scope of the ICSFT,
that State may still be responsible under customary international law for
the commission of the oﬀence. Furthermore, any other competent juris-
diction could rely, as the case may be, on the ﬁndings made by the Court
as evidence for adjudicating a claim based on State responsibility under
international law.


       II. Financing of Acts of Terrorism by State Officials

   5. On the second question mentioned above, whether the perpetration
by a State oﬃcial of the oﬀence of ﬁnancing terrorism as described in
Article 2, paragraph 1, of the ICSFT is covered by the said provision, the
Court concludes that the expression “any person” “covers individuals
comprehensively”, and that “[t]he Convention contains no exclusion of
any category of persons”, notably not of State agents (Judgment,
para. 61). Therefore, “all States parties to the ICSFT are under an obliga-
tion to take appropriate measures and to co-operate in the prevention
and suppression of oﬀences of ﬁnancing acts of terrorism committed by
whichever person”. Although this matter has been the subject of an
intense and articulated discussion between the Parties, I ﬁnd that the
Court’s conclusion is obvious and compelling.

  6. To reach that conclusion, the Court explicitly relies on the ordinary
meaning of the expression “any person” referred to in Article 2, para-
graph 1, of the ICSFT. While this reference is certainly suﬃcient, I am of
the view that the Court’s conclusion is also strongly supported by an
analysis of the object and purpose of the ICSFT, in accordance with the
general rule of interpretation set forth in Article 31 of the Vienna Con-

117

672       application of the icsft and cerd (sep. op. pocar)

vention on the Law of Treaties, as well as by international practice in the
conclusion of similar treaties.
   7. Firstly, the object and purpose of the ICSFT is to prevent and sup-
press the ﬁnancing of terrorism through the criminalization by State par-
ties of the conduct of any person who provides or collects funds with the
intention that they should be used, or in the knowledge that they are to
be used, in full or in part, in order to carry out: (a) acts which constitute
oﬀences within the scope of and as deﬁned in a list of other treaties, and
(b) certain other acts against civilians or persons not taking part in the
hostilities in a situation of armed conﬂict, which constitute violations of
international humanitarian law. In light of this object and purpose of the
Convention, it would be inherently contradictory to impose on States
parties the obligation to take appropriate measures and to co-operate to
prevent and suppress the commission of the oﬀence of ﬁnancing terrorism
as described in Article 2, paragraph 1, and at the same time to exclude
that obligation by letting States parties free not to do so when their State
oﬃcials are involved. It has to be recalled in this regard that, since any
prevention or suppression activity will have to be carried out by State
oﬃcials, a legal recognition of their impunity would inevitably and deﬁ-
nitely hamper a successful implementation of the purpose of the Conven-
tion. Thus, an exclusion of State oﬃcials from the scope of the expression
“any person” would plainly contradict not only the text of Article 2,
paragraph 1, but also the object and purpose of the ICSFT.
   8. Secondly, this reading of Article 2 of the ICSFT is conﬁrmed by
international practice in the conclusion of similar treaties providing for
the criminalization of unlawful conduct by individuals.

   9. This is certainly the case for treaties that impose on States parties to
criminalize acts that are commonly qualiﬁed as being terrorist acts, like
the conventions and protocols referred to in Article 2, paragraph 1 (a),
and listed in the Annex to the ICSFT. Most of them use the same expres-
sion “any person” or, in a couple of cases (Nos. 3 and 5 of the Annex),
the expression “oﬀender” without any further qualiﬁcation, and without
any exclusion of State oﬃcials. Thus, the provision for criminal jurisdic-
tion also over crimes committed by public oﬃcials is by no means incon-
sistent with international practice. Rather, that practice even shows that,
when a restriction is made, it goes the other way around and excludes
private individuals from the scope of the criminal rule, by limiting the
establishment of individual criminal responsibility to public oﬃcials. In
this respect, e.g., the Convention against Torture and Other Cruel, Inhu-
man or Degrading Treatment or Punishment, concluded on 10 December
1984, deﬁnes the crime of torture as being punishable, for the purposes of
the Convention, “when . . . pain or suﬀering is inﬂicted by or at the insti-
gation of or with the consent or acquiescence of a public oﬃcial or other
person acting in an oﬃcial capacity” (Art. 1, para. 1).
   10. An unrestricted approach as to the qualiﬁcation of the perpetrators
has also been adopted by the conventions that impose on States parties

118

673        application of the icsft and cerd (sep. op. pocar)

the obligation to criminalize violations of international humanitarian law,
as are the acts referred to in Article 2, paragraph 1 (b), of the ICSFT. In
this respect, the relevant provisions of each of the four Geneva Conven-
tions of 12 August 1949 and of Additional Protocol I of 8 June 1977,
which institute the régime of the so-called “grave breaches”, provide that
the State parties thereto “undertake to enact any legislation necessary to
provide eﬀective penal sanctions for persons committing, or ordering to
be committed, any of the grave breaches of the present Convention
deﬁned in the following Article” (Article 146, ﬁrst paragraph of Geneva
Convention IV. An identical provision is enshrined in the other three
Conventions : Article 49 of GC I, Article 50 of GC II ; Article 129 of
GC III). No restriction is made as to the qualiﬁcations of those persons.
However, as the Conventions and Additional Protocol I only refer to vio-
lations committed in international armed conﬂicts, the perpetrators will
normally be State oﬃcials rather than private individuals. Again, if a
restriction is made, it concerns the criminalization of act(s) committed by
private persons, not by State oﬃcials.


   11. Finally, it has to be recalled that a conclusion restricting the crimi-
nal responsibility of State oﬃcials as compared with that of private indi-
viduals would also go against domestic State practice in enacting criminal
legislation. Domestic criminal laws of a democratic State do not make
any distinction as to the qualiﬁcation of perpetrators and, when they do,
it is to provide that the qualiﬁcation of public oﬃcial is to be regarded as
an aggravating circumstance for the purposes of the punishment of the
author of the criminal activity at issue.
   12. I conclude that both the ordinary meaning of the text and the
object and purpose of the Convention, as well as the international prac-
tice of States in drafting similar treaties, show unequivocally that the
expression “any person” contained in Article 2, paragraph 1, of the
ICSFT must be understood as comprising private individuals and State
oﬃcials.


           III. Interpretation of the Definition of “Funds”
                           Is for the Merits

   13. Coming now to the third issue mentioned above, i.e. the interpreta-
tion of the deﬁnition of “funds” under Article 1, paragraph 1, of the
ICSFT, the Court recalls that this term is deﬁned in the said provision as
meaning
      “assets of every kind, whether tangible or intangible, movable or
      immovable, however acquired, and legal documents or instruments
      in any form, including electronic or digital, evidencing title to, or
      interest in, such assets, including, but not limited to, bank credits,

119

674        application of the icsft and cerd (sep. op. pocar)

      travellers cheques, bank cheques, money orders, shares, securities,
      bonds, drafts, letters of credit”.


   14. The Court addresses the issue of the interpretation of this deﬁni-
tion by stating in its Judgment :
        “This deﬁnition covers many kinds of ﬁnancial instruments and
      includes also other assets. Since no speciﬁc objection to the Court’s
      jurisdiction was made by the Russian Federation with regard to the
      scope of the term ‘funds’ and in particular to the reference in Ukraine’s
      submissions to the provision of weapons, this issue relating to the
      scope of the ICSFT need not be addressed at the present stage of the
      proceedings. However, the interpretation of the deﬁnition of ‘funds’
      could be relevant, as appropriate, at the stage of an examination of
      the merits.” (Judgment, para. 62.)
   15. I agree with the conclusion of the Court that the interpretation of
the deﬁnition of “funds” is to be left to the stage of an examination of the
merits. However, it seems to me that the reasons for reaching that conclu-
sion should have been diﬀerent. In paragraph 62 of the Judgment, the
Court seems to infer that the question of the interpretation of the term
“funds” is an issue that could have been the object of a preliminary objec-
tion if it had been raised by the Russian Federation, as relating to the
scope of the ICSFT and thus possibly aﬀecting the jurisdiction of the
Court ratione materiae. I do not believe this is the case. First, it may be
misleading to state succinctly that the deﬁnition of “funds” contained in
Article 1, paragraph 1, of the ICSFT “covers many kinds of ﬁnancial
instruments and includes also other assets” (emphasis added). This provi-
sion, actually, refers principally to “assets of every kind, whether tangible
or intangible, movable or immovable, however acquired” and refers to
legal documents and instruments only as they may evidence title to such
assets ; these documents may also include, but are not to be limited to
ﬁnancial instruments. Thus, the provision puts the accent on assets, not
on ﬁnancial instruments, which may come into consideration only as evi-
dence of the entitlement to assets. Considering further that the list of
ﬁnancial instruments is unlimited, in no case these legal documents and
ﬁnancial instruments may play a role in circumscribing the scope of the
Convention.

   16. As to the assets, the deﬁnition provided in paragraph 1 of Article 1
is also unlimited, as the provision refers to “assets of every kind”. In
other terms, the issue is not to establish what kind of assets are included
in the deﬁnition, but whether the ones used in a concrete situation are
suitable to be used for committing the acts described in Article 2, para-
graph 1 (a) and (b), of the ICSFT. The issue is therefore to establish
which assets were actually provided or collected with the intention or the

120

675       application of the icsft and cerd (sep. op. pocar)

knowledge that they were to be used for unlawful purposes as described
in Article 2, paragraph 1 (a) and (b). With regard to the existence of the
requisite intention of the perpetrator, this issue raises problems of law but
especially of fact that are properly a matter for the merits of the case.

  17. I note, with respect to questions concerning the existence of the
requisite mental elements, that the Court concludes that they “do not
aﬀect the scope of the Convention and therefore are not relevant to the
Court’s jurisdiction ratione materiae” (Judgment, para. 63). In my opin-
ion, the Court should have adopted a similar reasoning as far as the inter-
pretation of the notion of “funds” is concerned.
  18. In conclusion, correctly, in my view, the Russian Federation did
not raise the issue of the deﬁnition of “funds” to object to the jurisdiction
of the Court. Had it done so, such objection should have been rejected for
the reasons expressed above.

                                                (Signed) Fausto Pocar.




121

